Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 12-15, and 17 of U.S. Patent No. 10,703,260 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the claims to patent ‘260.
See table below for the claims of the application that are anticipated by the patent claims
16/891198 
US PAT 10,703,260
1
1
2
2
4
3
5
12
6
13

14
8
17


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,703,260 in view of Liu US PAT 8072124. 
Regarding claim 3, ‘260 fails to teach wherein alignment of the at least one recess of the heat sink  and at least one inwardly extending leg forms a weather tight seal.  Liu teaches alignment of the at least one recess of the heat sink 213 and at least one inwardly extending leg (121, see fig 2) forms a weather tight seal (see Figure 2, column 3 lines 35+). It would have been obvious for one having ordinary skill in the art to utilize the configuration of Liu with ‘260 to provide an improved configuration that allows for sealing the device using an inwardly extending leg into the heat sink. One would have been motivated to make this combination/modification to provide an improved sealing structure.


Allowable Subject Matter
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As for claim 9, the prior art fails to teach or disclose a lighting element for a mounting surface comprising: a circuit board including at least one illuminator; a housing having an optical element in register with the at least one illuminator on the 
	As for claim 14, the prior art fails to teach or disclose lighting element comprising: a circuit board including at least one illuminator thereon; a housing having an optical element in register with the at least one illuminator on the circuit board and a peripheral wall enveloping a periphery of the circuit board, the housing having at least one inwardly-extending leg having a retainer thereon; and a heat sink having at least one recess in alignment with the at least one inwardly-extending leg on the peripheral wall of the housing; wherein the inwardly-extending leg is layered between the circuit board and the heat sink, and in a compressive relationship with the heat sink.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LEE, LIM, and MERCHANT (see references cited for serial numbers) disclose relevant art having covers for LED devices with legs that extend inwardly to attach to heat sinks and/or circuit boards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875